Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 33



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              CASE NO.:

  DECEIDE GUSTAVE, TERENCIUS
  DELPHIN, CARMEN DUFFOO,
  TERESA ECHEVARRIA, EDUARDO
  FLORES, YVON HILAIRE,
  MIGUELINA JIMENEZ, SOFIA LEON,
  MOISES MADRIZ, JOSPEPH METELLUS,
  LARRY NELSON, CELAMENE PIERRE,
  EDMOND RAYMOND, CAMEREZE
  SAINT FORT, JOSE SALAZAR,
  JOHN DOE, AS AND IN THE CAPACITY
  OF THE TO BE NAMED AND/OR
  UNNAMED PERSONAL
  REPRESENTATIVE OF THE
  ESTATE OF JOSE SANCHEZ, RODNEY
  THEOC, LUCIENNE VICTOR, and
  SANDERS VILLIER,

          Plaintiffs,

  v.

  SBE ENT HOLDINGS, LLC, a Foreign
  Limited Liability Company doing business
  as sbe, BEACH HOTEL ASSOCIATES,
  LLC, a Foreign Limited Liability Company,
  doing business as DELANO HOTEL
  SOUTH BEACH, MORGANS HOTEL
  GROUP MANAGEMENT, LLC,
  a Foreign Limited Liability Company,
  formerly doing business as DELANO
  HOTEL, and JOHN DOE ENTITY
  Formerly known as Morgans Hotel Group,

        Defendants.
  _________________________________/

                                            COMPLAINT




  00038039.DOCX. 4                             Page |1
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 33



         Plaintiffs, DECEIDE GUSTAVE, TERENCIUS DELPHIN, CARMEN DUFFOO,

  TERESA ECHEVARRIA, EDUARDO FLORES, YVON HILAIRE, MIGUELINA JIMENEZ,

  SOFIA LEON, MOISES MADRIZ, JOSPEPH METELLUS, LARRY NELSON, CELAMENE

  PIERRE, EDMOND RAYMOND, CAMEREZE SAINT FORT, JOSE SALAZAR, JOHN DOE,

  AS AND IN THE CAPACITY OF THE TO BE NAMED AND/OR UNNAMED PERSONAL

  REPRESENTATIVE OF THE ESTATE OF JOSE SANCHEZ, RODNEY THEOC, LUCIENNE

  VICTOR, AND SANDERS VILLIER (collectively, “Plaintiffs”), sue Defendants, SBE ENT

  HOLDINGS, LLC, a Foreign Limited Liability Company, doing business as “sbe”, BEACH

  HOTEL ASSOCIATES, LLC, a Foreign Limited Liability Company, doing business as DELANO

  HOTEL SOUTH BEACH (hereinafter referred to as “BEACH HOTEL”), MORGANS HOTEL

  GROUP MANAGEMENT, LLC, a Foreign Limited Liability Company, doing business as

  DELANO HOTEL (hereinafter referred to as “MHGM”), and JOHN DOE ENTITY, formerly

  known as Morgans Hotel Group, (collectively referred to as “Defendants” or “sbe”), and allege as

  follows:

                              PARTIES, JURISDICTION & VENUE

         1.      Plaintiff, DECEIDE GUSTAVE, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         2.      Plaintiff, TERENCIUS DELPHIN, is sui juris and a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court.

         3.      Plaintiff, CARMEN DUFFOO, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         4.      Plaintiff, TERESA ECHEVARRIA, is sui juris and a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court.


  00038039.DOCX. 4                           Page |2
                                      The Alderman Law Firm
     9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 33



         5.      Plaintiff, EDUARDO FLORES, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         6.      Plaintiff, YVON HILAIRE, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         7.      Plaintiff, MIGUELINA JIMENEZ, is sui juris and was a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court at all

  material times relevant to this action.      Plaintiff, MIGUELINA JIMENEZ, now resides in

  Kissimmee, Florida.

         8.      Plaintiff, SOFIA LEON, is sui juris and a resident of Miami-Dade County, Florida,

  and the Southern District of Florida for the United States District Court.

         9.      Plaintiff, MOISES MADRIZ, is sui juris and a resident of the Southern District of

  Florida for the United States District Court.

         10.     Plaintiff, JOSPEPH METELLUS, is sui juris and a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court.

         11.     Plaintiff, LARRY NELSON, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         12.     Plaintiff, CELAMENE PIERRE, is sui juris and a resident of the Southern District

  of Florida for the United States District Court.

         13.     Plaintiff, EDMOND RAYMOND, is sui juris and a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court.

         14.     Plaintiff, CAMEREZE SAINT FORT, is sui juris and a resident of Miami-Dade

  County, Florida, and the Southern District of Florida for the United States District Court. Plaintiff,

  CAMEREZE SAINT FORT, has also been known as CAMEREZE JOSEPH.


  00038039.DOCX. 4                           Page |3
                                      The Alderman Law Firm
     9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 33



         15.     Plaintiff, JOSE SALAZAR, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         16.     Plaintiff, JOHN DOE, AS AND IN THE CAPACITY OF THE TO BE NAMED

  AND/OR UNNAMED PERSONAL REPRESENTATIVE OF THE ESTATE OF JOSE

  SANCHEZ, for claims relating to JOSE SANCHEZ.                At all times material hereto, JOSE

  SANCHEZ was a resident of Miami-Dade County, Florida, and the Southern District of Florida

  for the United States District Court. JOSE SANCHEZ is now deceased.

         17.     Plaintiff, RODNEY THEOC, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         18.     Plaintiff, LUCIENNE VICTOR, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         19.     Plaintiff, SANDERS VILLIER, is sui juris and a resident of Miami-Dade County,

  Florida, and the Southern District of Florida for the United States District Court.

         20.     Defendant, SBE ENT HOLDINGS, LLC, is a limited liability company,

  incorporated in the state of Delaware, and at all material times relevant to this action has been

  authorized to do business in the State of Florida.

         21.     Defendant, BEACH HOTEL, is a limited liability company, incorporated in the

  state of Delaware, and at all material times relevant to this action has been authorized to do

  business and has been conducting business in the State of Florida, including the ownership,

  operation and/or management of the DELANO HOTEL SOUTH BEACH located at 1685 Collins

  Avenue, Miami Beach, Florida 33139.

         22.     Defendant, MHGM, is a limited liability company, incorporated in the state of

  Delaware, and at all material times relevant to this action has been authorized to do business and


  00038039.DOCX. 4                           Page |4
                                      The Alderman Law Firm
     9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 33



  has been conducting business in the State of Florida, including the operation and/or management

  of the DELANO HOTEL located at 1685 Collins Avenue, Miami Beach, Florida 33139.

         23.     Sometime in 2016, Defendant, JOHN DOE ENTITY, formerly known as Morgans

  Hotel Group, through acquisition or merger, became an owner of the DELANO HOTEL SOUTH

  BEACH located at 1685 Collins Avenue, Miami Beach, Florida 33139.

         24.      Hereinafter, the hotel located and operating at 1685 Collins Avenue, Miami Beach,

  Florida 33139 will be referred to as the “DELANO” regardless of the Defendant (or predecessor

  entity) that owned or operated such hotel.

         25.     MHGM is the owner of the fictitious name DELANO, which is the hotel where

  Plaintiffs worked.

         26.     At all relevant times, Defendants, as affiliated entities, continuously conducted

  business in Miami-Dade County, Florida, and the Southern District of Florida, in relation to the

  ownership and/or operation of the DELANO.

         27.     At all relevant times, the DELANO has continuously employed at least fifty (50)

  employees at the DELANO.

         28.     Plaintiffs are all former employees of the DELANO.

         29.     Defendants operate as an integrated enterprise or single employer by virtue of their

  common management, the interrelations of their operations, the interrelations of their finances, the

  centralized control over their labor relations, and their common ownership.

         30.     Defendants are highly integrated entities with respect to finance, ownership and

  operations.

         31.     Defendants controlled the fundamental aspects of Plaintiffs’ employment giving

  rise to the claims stated herein.


  00038039.DOCX. 4                           Page |5
                                      The Alderman Law Firm
     9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 33



           32.    Defendants retained the power to hire, fire, or modify the terms and conditions of

  Plaintiffs’ employment with Defendants.

           33.    At all relevant times, Defendants have continuously been an employer engaged in

  an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

  2000e(b), (g) and (h).

           34.    At all times material to this action, Defendants were Plaintiffs’ employer as defined

  by applicable law.

           35.    This action is authorized and within the jurisdiction of this court, exclusive of

  interest, costs, and attorneys’ fees.

           36.    Venue is proper in Miami-Dade County, Florida, and the Southern District of

  Florida, because all events related to Plaintiffs’ causes of action occurred exclusively within said

  county and district.

           37.    All conditions precedent to the bringing and maintenance of this action have been

  performed, satisfied, or excused.

           38.    Plaintiffs have retained the undersigned law firm and is obligated to pay said firm

  a fee.

                                      GENERAL ALLEGATIONS

  A.       “sbe”’s Acquisition of the DELANO.

           39.    Plaintiffs are all former employees of the DELANO, most of whom were long-time

  employees.

           40.    Prior to 2016, the DELANO was owned and/or operated by Defendant, MHGM.

  Defendant, MHGM, and/or other entities affiliated within the Morgans Hotel Group organization

  owned approximately thirteen (13) boutique hotels.


  00038039.DOCX. 4                             Page |6
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 33



           41.    “sbe” operates through a machinated corporate structure unknown to Plaintiffs and

  only known to Defendants. “sbe” appears to be mainly a branding term used to market the assets

  within the “sbe” portfolio. The brand “sbe” includes numerous hotels, restaurants and nightclubs

  located nationally and internationally.

           42.    In or about May of 2016, it was widely reported that “sbe” acquired Morgans Hotel

  Group and its portfolio of hotels, including the DELANO, for 805 million dollars in an all-cash

  transaction.

           43.    Prior to such transaction “sbe” primarily operated hotels under the “SLS” brand,

  including the SLS Hotel South Beach and SLS Brickell.

           44.    Although Plaintiffs are aware that an “sbe” entity acquired the DELANO, the

  details and nature of such transaction are not known to Plaintiffs, as such information is in the

  exclusive possession, custody and control of Defendants.

           45.    Sam Nazarian is the Chief Executive Officer and the primary beneficial owner of

  the “sbe” global operation, and he has publicly stated that he is building a global empire by

  aggressively expanding his portfolio of luxury brands, such as the DELANO.

           46.    “sbe” publicly describes its Mission Statement as:

           A global tribe of individuals, partners and progressives, devoted to creating extraordinary
           experiences for our community throughout our proprietary brands – we are sbe.
           Visionaries at the forefront of hospitality, cuisine, design, residences and entertainment,
           our lifestyle moments are forged with highly-curated and passionate service. We are
           committed to authenticity, sophistication, mastery and innovation. OUR STAGE IS THE
           WORLD. OUR TIME IS NOW. 1

           47.    The proprietary brands mentioned in the “sbe” Mission Statement include hotels

  such as the DELANO and SLS.




  1
      www.sbe.com/aboutsbe/
  00038039.DOCX. 4                             Page |7
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 33



          48.     Upon information and belief, the DELANO is now owned, in whole or part, by

  Defendants, BEACH HOTEL, JOHN DOE ENTITY and/or SBE ENT HOLDINGS, LLC, which

  are “sbe” affiliated entities within the “sbe” machinated corporate structure.

  B.      “sbe”’s Fresh, New Vision for the DELANO and Implementation Thereof.

          49.     As the new owner of the DELANO, “sbe” established a fresh, new vision for the

  DELANO, and such vision included a younger workforce for the DELANO.

          50.     According to Plaintiffs’ pay records, it appears that Defendant, MHGM continued

  to employ Plaintiffs even after an “sbe” entity owned the DELANO. Although MHGM is actively

  registered as an existing Delaware entity and registered with the Florida Department of State, it is

  unclear whether this entity legally survived the 2016 transaction between “sbe” and the “Morgans

  Hotel Group.” This information is not known to Plaintiffs, but such information is in the exclusive

  possession, custody and control of Defendants.

          51.     Notwithstanding that MHGM remained Plaintiffs’ documented employer, upon

  information and belief, an “sbe” entity took over the management and operation of the DELANO

  in or about November of 2016.

          52.     Once “sbe” acquired the DELANO and undertook the operation and management

  of the DELANO, it transferred personnel from the SLS Hotel South Beach and other “sbe”

  properties to the DELANO, including Jose Icardi, to implement the fresh, new vision for the

  DELANO. Once this change of personnel occurred, the treatment of the existing employees at the

  DELANO dramatically changed.

          53.     For example, “sbe” decided that it wanted to open a new Argentinian restaurant -

  Leynia - at the DELANO. “sbe” transferred Jose Icardi from the SLS Hotel South Beach to be the

  head chef for Leynia. Jose Icardi decided that the customer experience at Leynia should be


  00038039.DOCX. 4                             Page |8
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 33



  authenticate “Argentinian” – consistent with the “sbe” Mission Statement. In executing such

  authentic Argentinian experience, Jose Icardi preferred to employ only Argentinian employees at

  Leynia.

          54.     Jose Icardi announced to the long-time, existing and experienced employees at the

  DELANO that he could fire everyone and hire an outside agency to replace all of the existing

  employees. At times, “sbe” would bring in temporary workers from either other SLS hotels or an

  outside agency to perform work that could have been performed by existing DELANO employees.

          55.     Jose Icardi implemented a management style of fear and harassment of the

  DELANO’s long-time employees. In order to effectuate its new vision for the DELANO, “sbe”

  either terminated or began to harass and make excessive demands on those employees who did not

  “fit” within the new vision in an effort to force such employees to quit.

  C.      Plaintiffs Did Not Fit with “sbe”’s Fresh, New Vision for the DELANO.

          56.     Starting in approximately December of 2016, and continuing for several months,

  PLAINTIFFS were terminated or constructively discharged, because they did not conform with

  the new vision for the property or because they complained about the conduct of the new “sbe”

  management’s treatment of DELANO employees.

          57.     The first wave of known discriminatory terminations occurred between the months

  of December 2016 and February 2017. “sbe” primarily terminated or constructively discharged

  Black and/or employees of Haitian decent. In this time period, at least eleven (11) Black and/or

  employees of Haitian decent were terminated or constructively discharged. Ten (10) of those

  eleven (11) terminated employees were over the age of 40. Such terminations had a disparate

  impact on Black employees, employees of Haitian decent and employees over the age of 40.




  00038039.DOCX. 4                             Page |9
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 33



           58.     The second wave of known discriminatory terminations occurred between the

   months of March 2017 and July 2017. In this time frame, “sbe” primarily terminated employees

   over the age of forty, including at least six (6) employees.

           59.     All terminations by “sbe” referenced herein had a disparate impact on employees

   over the age of 40 years old.

           60.      “sbe” often used infractions committed prior to its ownership of the DELANO as

   a pretexual basis to get rid of older employees or employees of the certain color or national origin

   that did not fit within the “sbe” new vision for the DELANO.

           61.     If an employee was older or the wrong national origin, “sbe” preferred to get rid of

   them in to order to hire younger employers or those with a national origin consistent with the new

   vision for the DELANO.

   D.      “sbe”’s Human Resources Department Failed in Their Duties.

           62.     Prior to its acquisition of the DELANO, “sbe” had an incompetent and ineffective

   human resources department monitoring the implementation and enforcement of Equal

   Employment Opportunity (“EEO”) laws within the national “sbe” organization. The “sbe” human

   resources department failed to adequately monitor, train or manage “sbe” management to ensure

   compliance with EEO laws, notwithstanding the existence of any written policies purportedly in

   effect at “sbe” properties and SLS hotels.

           63.     Given that such SLS personnel had no legitimate training on EEO laws when

   working at SLS properties, they wholesale failed and or refused to follow EEO laws when

   implementing the new “vision” for the DELANO. The DELANO’s on-site human resources

   department was unable or unwilling to exercise any control over such “sbe” personnel.




   00038039.DOCX. 4                            P a g e | 10
                                         The Alderman Law Firm
        9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 33



           64.     Once the new “sbe” management took over the management and operation at the

   DELANO and began wrongfully mistreating and terminating long-time DELANO employees,

   some of the PLAINTIFFS immediately complained to the DELANO’s on-site human resources

   department (“HR”) on multiple occasions.

           65.     HR personnel conceded that there was nothing they could do about such

   complaints, as HR was prohibited from independently investigating any complaints against the

   new management/ownership. HR personnel told employees, including some PLAINITFFS, that

   the new “sbe” management were now in charge, so anyone who did not like what was happening

   should just leave the DELANO. HR personnel reported any new complaint directly to the new

   “sbe” personnel, who would “handle” such complaint. However, such “handling” typically

   included retaliating against the complaining employee. HR manager – Hope Bethune - admitted

   that she was concerned about being terminated by “sbe” if she investigated such complaints.

           66.     Once “sbe” took over the management of the DELANO, any existing written

   policies and employee handbook became meaningless and hollow.

           67.     It was obvious and apparent to Plaintiffs and other non-plaintiff employees that the

   DELANO’s HR personnel no longer had authority or control over the employment decisions at

   the DELANO, because such decisions were now under the control of the new “sbe” management.

   Thus, any complaint to HR would be futile and DELANO employees stopped complaining due to

   fear of retaliation.




   00038039.DOCX. 4                          P a g e | 11
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 33



   E.        Facts Pertaining to Each Individual, Former Employee.

                                          DECEIDE GUSTAVE

             68.   Plaintiff, DECEIDE GUSTAVE, is a Black person of Haitian descent. He started

   working at the DELANO on or about August 23, 2004. He worked at the DELANO for

   approximately thirteen (13) years.

             69.   On or about February 25, 2017, DECEIDE GUSTAVE, for no legitimate reason,

   was forced to carry heavy items up the stairs and prohibited from using the elevator because the

   elevator was seen by guests in the dining room. However, non-black and Hispanic employees

   were permitted to use the elevator. DECEIDE GUSTAVE complained to his supervisor about not

   being able to use the elevator when he needed to carry heavy items.

             70.   DECEIDE GUSTAVE was not scheduled to work on February 26, 2017, but when

   he returned to work on or about February 27, 2017, he was terminated from his position as a

   dishwasher at the DELANO.

             71.   On the date he was terminated, DECEIDE GUSTAVE was 63 years old.

                                        TERENCIUS DELPHIN

             72.   Plaintiff, TERENCIUS DELPHIN, is a Black person of Haitian descent.

             73.   TERENCIUS DELPHIN started working at the DELANO on or about June 30,

   1995. He worked at the DELANO for approximately twenty-two (22) years. He was terminated

   from his position as a line cook at the DELANO on or about January 21, 2017, for no legitimate

   reason.

             74.   On the date he was terminated, TERENCIUS DELPHIN was 71 years old.




   00038039.DOCX. 4                            P a g e | 12
                                         The Alderman Law Firm
        9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 13 of 33



                                        CARMEN DUFFOO

          75.     Plaintiff, CARMEN DUFFOO, started working at the DELANO on or about

   August 28, 1995. She worked at the DELANO for approximately twenty-two (22) years. She was

   a prep cook in the main kitchen of the DELANO. She is not Argentinian.

          76.     CARMEN DUFFOO was previously told by Chef Matthew that she made too much

   money. Once “sbe” took over, CARMEN DUFFOO was again told by Jose Icardi that she made

   too much money.

          77.     Once “sbe” personnel began to harass her and her co-workers, this caused

   CARMEN DUFFOO enormous stress. Watching her co-workers get terminated for no legitimate

   reason exacerbated the stress.

          78.     CARMEN DUFFOO personally complained about the situation to HR personnel,

   who in turn advised Chef Matthew of such complaint. Chef Matthew got upset with CARMEN

   DUFFOO for making the complaint, so she never complained again.

          79.     In or about March of 2017, CARMEN DUFFOO needed eye surgery. Initially, she

   was discouraged from taking time off for this eye surgery, even though the failure to have the eye

   surgery created an unsafe working condition for her. Ultimately, she was granted leave for such

   surgery.

          80.     Following the surgery, CARMEN DUFFOO was scheduled to return to work on

   April 26, 2017. Before returning to work, CARMEN DUFFOO was told that she would be re-

   assigned to work in the kitchen by the pool, which was a lower status position and demotion. Plus,

   the kitchen by the pool did not have air conditioning which would have exacerbated her eye

   condition.




   00038039.DOCX. 4                          P a g e | 13
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 14 of 33



          81.     Even though the human resources department said that she would be in the “same”

   position upon her return to work, she was told by the chef that she would be assigned to the pool

   kitchen if she returned.

          82.     She was constructively discharged from her position as a prep cook at the DELANO

   on or about April 26, 2017.

          83.     On the date she was terminated, CARMEN DUFFOO was 62 years old.

                                      TERESA ESCHEVERIA

          84.     Plaintiff, TERESA ESCHEVERIA, started working at the DELANO in or about

   October, 2003. She worked at the DELANO for approximately fourteen (14) years. She was a

   line cook at the DELANO. She is not Argentinian.

          85.     Once “sbe” took over the DELANO, she was harassed by the chefs. The chefs

   would scream at her and speak to her in a derogatory manner. Her hours were reduced because

   the chefs would bring in younger, temporary workers to perform her job duties and send her home

   early. The chefs would not scream at the younger, temporary workers.

          86.     She attempted to speak with HR regarding her complaints on numerous occasions.

   The HR office was often empty or she was told that HR was too busy to hear her complaints.

   Ultimately, she spoke to someone in HR, who suggested that she “confide in God” to seek change.

          87.     After months of the intolerable, harassing conduct by the chefs and a reduction of

   hours, she was forced to quit and/ or constructively discharged from her position as a line cook at

   the DELANO.

          88.     On the date she was constructively discharged, TERESA ESCHEVERIA was 56

   years old.




   00038039.DOCX. 4                          P a g e | 14
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 15 of 33



                                       EDUARDO FLORES

          89.    Plaintiff, EDUARDO FLORES started working at the DELANO on or about

   November 13, 2007. He worked at the DELANO for approximately ten (10) years. He worked

   as a line cook at the DELANO. He is not Argentinian.

          90.    Once “sbe” took over the DELANO, EDUARDO FLORES was instructed to wear

   certain gloves. However, he could not wear such gloves because he has a skin condition, and he

   brought a doctor’s note to his supervisor. The supervisor ignored the doctor’s note and instead

   terminated him in or about March of 2017, for no legitimate reason.

          91.    On the date he was terminated, EDUARDO FLORES was 60 years old.

                                          YVON HILAIRE

          92.    Plaintiff, YVON HILAIRE, is a Black person of Haitian descent. He started

   working at the DELANO in or about November 23, 2012. He worked at the DELANO for

   approximately five (5) years.

          93.    On or about February 14, 2017, YVON HILAIRE helped train three (3) new

   bussers, who were younger and Hispanic. Later that day, he was terminated from his position as

   a busser at the DELANO for no legitimate reason. He was told that the new company decided to

   fire many existing employees. He was escorted off the DELANO property by security as if he had

   done something criminal.

          94.    He was replaced by younger, non-Haitian and non-black workers.

          95.    On the date he was terminated, YVON HILAIRE was 45 years old.




   00038039.DOCX. 4                          P a g e | 15
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 16 of 33



                                      MIGUELINA JIMENEZ

          96.     Plaintiff, MIGUELINA JIMENEZ, started working at the DELANO in or about

   January, 2004. She worked at the DELANO for approximately thirteen (13) years.         She is not

   Argentinian.

          97.     Once “sbe” took over the DELANO, she was harassed by the chefs. The chefs

   would scream at her and speak to her in a derogatory manner. She was a pastry chef but forced to

   perform work outside of her job responsibilities.

          98.     Once “sbe” took over the DELANO, she was forced to sign papers that she did not

   understand, as she does not read English. She did not know what she was signing and such

   documents were not translated for her. She signed the documents because her supervisor told her

   to do so.

          99.     After months of the intolerable, harassing conduct by the chefs, she was terminated

   at the DELANO on or about March 24, 2017, for no legitimate reason.

          100.    On the date she was terminated, MIGUELINA JIMENEZ was 52 years old.

                                            SOFIA LEON

          101.    Plaintiff, SOFIA LEON, is a Black person of Cuban decent. She started working

   at the DELANO on or about March 31, 2005. She worked at the DELANO for approximately

   twelve (12) years.

          102.    Once “sbe” took over the DELANO, she was harassed by the chefs. The chefs

   spoke to her in a derogatory manner and harassed her if she needed a day off to go to the doctor.

   She was written-up for going to the doctor, even though a younger, non-Black employee of

   Argentinian decent was not written-up for the same thing. Later, when she had to have a dental

   procedure, the chefs again harassed her about missing work.


   00038039.DOCX. 4                          P a g e | 16
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 17 of 33



          103.    SOFIA LEON wrote a letter to HR complaining of the discrimination. She later

   met with Hope Bethune in the HR department to discuss her complaint of discrimination. Ms.

   Bethune closed the door to her office and whispered that there was nothing she could do about the

   discrimination by the new management, but that the letter would be kept in Ms. Leon’s file in case

   Ms. Leon ultimately sought legal action.

          104.    After months of the intolerable, harassing conduct by the chefs, witnessing such

   conduct against other employees and the wholesale failure of HR to address such discriminatory

   conduct, SOFIA LEON was forced to quit and/ or constructively discharged from her position as

   a prep cook at the DELANO.

          105.    On the date she was constructively discharged, SOFIA LEON was 54 years old.

                                         MOISES MADRIZ

          106.    Plaintiff, MOISES MADRIZ, started working at the DELANO on or about July 5,

   1997. He worked at the DELANO for approximately twenty (20) years. He worked as a

   Maintenance Technician at the DELANO.

          107.    On or about June 30, 2017, MOISES MADRIZ was terminated for no legitimate

   reason. HR told MADRIZ that the new management wanted to get rid of him so she needed to

   find a way to do so.

          108.    On the date he was terminated, MOISES MADRIZ was 55 years old.

                                       JOSEPH METELLUS
          109.    Plaintiff, JOSEPH METELLUS, is a Black person of Haitian decent. He started

   working at the DELANO in or about 1997. He worked at the DELANO for approximately twenty

   (20) years.

          110.    Once “sbe” took over the DELANO, he was harassed by the chefs. One of the

   chefs – Matthew - would repeatedly show up drunk to work. Matthew yelled at JOSEPH
   00038039.DOCX. 4                          P a g e | 17
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 18 of 33



   METELLUS, including yelling “Don’t fucking talk to me” and “Get the fuck out of my kitchen.”

   Another chef – Jason – once threw a sauté pan at JOSEPH METELLUS, based upon Matthew’s

   instruction to do so.

          111.    JOSEPH METELLUS attempted to complain about the situation to HR but HR

   refused to hear JOSEPH METELLUS’ complaint because the chefs had already described what

   happened. Based upon the chef’s description of the incident, HR determined that JOSEPH

   METELLUS was insubordinate and apparently deserved this type of harassment.

          112.    On or about December 1, 2017, JOSEPH METELLUS was terminated for no

   legitimate reason.

          113.    On the date he was terminated, JOSEPH METELLUS was 62 years old.

                                         LARRY NELSON

          114.    Plaintiff, LARRY NELSON, is a white-male, and he is not Argentinian.

          115.    LARRY NELSON initially started working at the DELANO in or about 1995.

   Although he worked at other hotels since 1995, LARRY NELSON worked at the DELANO and

   other hotels owned by the Morgans Hotel Group for approximately twenty (20) years.

          116.    When “sbe” took over the DELANO, LARRY NELSON was the Food and

   Beverage Manager. He was responsible for supervision of staff in the new Argentinian restaurant

   – Leynia.

          117.    On or about February 14, 2017, employees under LARRY NELSON’s supervision

   were abruptly terminated for no legitimate reason, including Plaintiffs, EDMOND RAYMOND

   and YVON HILAIRE. NELSON was not consulted regarding such termination decisions and

   indeed was concerned about such abrupt decisions because the restaurants were at risk of being

   inadequately staffed when such employees were terminated. NELSON asked Hope Bethune – the


   00038039.DOCX. 4                          P a g e | 18
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 19 of 33



   HR Manager - why he was not involved in such decisions, and she told NELSON there was a “list”

   of employees to be terminated as directed by the new “sbe” management. NELSON asked Hope

   Bethune if he was on this list, but she advised that she could not give NELSON any additional

   information.

          118.       A few days later, LARRY NELSON was told by his supervisor – the Regional Food

   and Beverage Director - that NELSON was targeted by the new ownership for termination because

   NELSON did not fit with the new ownership’s “vision” for the DELANO. The Regional Food

   and Beverage Director disagreed with the new ownership’s decision to terminate NELSON and

   tried to save NELSON’s job.

          119.       LARRY NELSON was ultimately terminated on or about April 1, 2017, for no

   legitimate reason. When he was terminated, Ms. Bethune apologized to NELSON for not being

   able to tell him sooner and expressed disappointment in the new ownership’s decision to terminate

   NELSON.

          120.       On the date he was terminated, LARRY NELSON was 55 years old.

                                         CELAMENE PIERRE

          121.       Plaintiff, CELAMENE PIERRE, is a Black person of Haitian decent. She started

   working at the DELANO in or about 2005. She worked at the DELANO for approximately twelve

   (12) years.

          122.       Once “sbe” took over the DELANO, she was harassed by the chefs and treated

   inhumanely. The chefs yelled at her and spoke to her in a derogatory manner.

          123.       CELAMENE PIERRE was terminated by Chef Matthew in or about January of

   2017, for no legitimate reason. Chef Matthew told CELAMENE PIERRE to leave the DELANO

   and not return.


   00038039.DOCX. 4                          P a g e | 19
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 20 of 33



          124.    On the date she was terminated, CELAMENE PIERRE was 56 years old.

                                      EDMOND RAYMOND

          125.    Plaintiff, EDMOND RAYMOND, is a Black person of Haitian descent. He started

   working at the DELANO on or about October 15, 2012. He worked at the DELANO for

   approximately five (5) years.

          126.    On or about February 14, 2017, EDMOND RAYMOND helped train new bussers,

   who were younger and Hispanic. Later that same day, he was terminated from his position as a

   busser at the DELANO. Hope Bethune – HR Manger at the DELANO - told him that the new

   company decided to fire many existing employees. She apologized to him and told him that it was

   not her decision.

          127.    EDMOND RAYMOND was escorted off the DELANO property by security as if

   he had done something criminal.

          128.    He was replaced by younger, non-Haitian and non-black workers.

          129.    On the date he was terminated, EDMOND RAYMOND was 66 years old.

                                     CAMEREZE SAINT FORT

          130.    Plaintiff, CAMEREZE SAINT FORT, is a Black person of Haitian decent. She

   started working at the DELANO on or about February 15, 2015. She worked at the DELANO for

   approximately two (2) years. She worked as kitchen prep at the DELANO.

          131.    Once “sbe” took over the DELANO, she was harassed by the chefs and treated

   inhumanely. The chefs spoke to her in a disrespectful and rude manner.

          132.    CAMEREZE SAINT FORT was constructively discharged on or about December

   18, 2016.




   00038039.DOCX. 4                          P a g e | 20
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 21 of 33



             133.   On the date she was constructively discharged, CAMEREZE SAINT FORT was 49

   years old.

                                           JOSE SALAZAR

             134.   Plaintiff, JOSE SALAZAR, started working at the DELANO on or about May 18,

   2009. He worked at the DELANO for approximately eight (8) years. He worked as a server in

   the room service department at the DELANO.

             135.   On or about July 5, 2017, JOSE SALAZAR was terminated for no legitimate

   reason.

             136.   On the date he was terminated, JOSE SALAZAR was 47 years old.

                                           JOSE SANCHEZ

             137.   JOSE SANCHEZ started working at the DELANO in or about November of 2003.

   He worked at the DELANO for approximately fourteen (14) years. He was not Argentinian. He

   worked as a line cook at the DELANO.

             138.   Once “sbe” took over the DELANO, the chefs would harass JOSE SANCHEZ,

   including making derogatory remarks such as calling him “fat boy” or “fat ass.”

             139.   In or about February of 2017, JOSE SANCHEZ trained a new employee (who he

   later found out was his replacement).

             140.   On or about March 1, 2017, JOSE SANCHEZ was terminated for no legitimate

   reason.

             141.   On the date he was terminated, JOSE SANCHEZ was 53 years old.




   00038039.DOCX. 4                          P a g e | 21
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 22 of 33



                                         RODNET THEOC

          142.    Plaintiff, RODNET THEOC, is a Black person of Haitian decent. He started

   working at the DELANO in or about 2001. He worked at the DELANO for approximately sixteen

   (16) years. He worked as a line cook at the DELANO.

          143.    Once “sbe” took over the DELANO, RODNET THEOC was harassed by the chefs

   and treated inhumanely. The chefs would laugh at him and make fun of him for being Haitian.

   Chef Matthew would show up to work drunk and behave erratically including yelling in

   employee’s faces and throwing items around the kitchen.

          144.    RODNET THEOC was terminated on or about January 13, 2017, for no legitimate

   reason. Chef Jose told RODNET THEOC that he did not need him anymore.

                                       LUCIENNE VICTOR


          145.    Plaintiff, LUCIENNE VICTOR, is a Black person of Haitian decent. She started

   working at the DELANO on or about February 3, 2014. She worked at the DELANO for

   approximately three (3) years. She worked as a housekeeper.

          146.    LUCIENNE VICTOR was terminated on or about January 3, 2017, for no

   legitimate reason.

          147.    On the date she was terminated, LUCIENNE VICTOR was 47 years old.

                                        SANDERS VILLIER

          148.    Plaintiff, SANDERS VILLIER, is a Black person of Haitian decent. He started

   working at the DELANO in or about 2011. He worked at the DELANO for approximately six (6)

   years. He was a butcher at the DELANO.

          149.    Once “sbe” took over the DELANO, SANDERS VILLIER was harassed by the

   chefs and treated badly. Chef Matthew once said that there are too many “watermelon seeds”

   00038039.DOCX. 4                          P a g e | 22
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 23 of 33



   working at the DELANO. Chef Matthew would also show up to work drunk and would scream at

   non-white employees, including SANDERS VILLIER.

          150.     SANDERS VILLIER speaks Spanish, and he overheard some of the chefs

   discussing the plan to get rid of the Haitian employees at the DELANO.

          151.     SANDERS VILLIER was terminated in or about December of 2016, for no

   legitimate reason. SANDERS VILLIER was told that the new management did not need him

   anymore, and he was not offered an alternative position.

          152.     On the date he was terminated, SANDERS VILLIER was 46 years old.

                                 -COUNT I-
    (VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED)

          Plaintiffs, DECEIDE GUSTAVE, TERENCIUS DELPHIN, CARMEN DUFFOO,

   TERESA ECHEVARRIA, EDUARDO FLORES, YVON HILAIRE, MIGUELINA JIMENEZ,

   SOFIA LEON, JOSPEPH METELLUS, LARRY NELSON, CELAMENE PIERRE, EDMOND

   RAYMOND, CAMEREZE SAINT FORT, JOHN DOE, AS AND IN THE CAPACITY OF THE

   TO BE NAMED AND/OR UNNAMED PERSONAL REPRESENTATIVE OF THE ESTATE

   OF JOSE SANCHEZ, RODNEY THEOC, LUCIENNE VICTOR and SANDERS VILLIER, sue

   all Defendants and allege as follows:

          153.     Plaintiffs re-allege and reincorporate paragraphs 1 through 152 as though fully set

   forth herein.

          154.     Defendants violated Title VII by discriminating against Plaintiffs, as outlined

   above, on the basis of race, national origin and/or color. At all times relevant to the Complaint,

   Defendants engaged in unlawful employment practices in violation of Section 703 of Title VII, 42

   U.S.C. 2000e-2 by wrongfully terminating because of their race, national origin, and/ or color.



   00038039.DOCX. 4                          P a g e | 23
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 24 of 33



           155.    The unlawful employment practices, complained of in paragraphs 39-152 above,

   were intentional.

           156.    The unlawful employment practices, complained of in paragraphs 39-152 above,

   were done with malice or with reckless indifference to the federally protected rights of the

   Plaintiffs.

           WHEREFORE, Plaintiffs respectfully request that this Court:

           A.      Order Defendants to make whole Plaintiffs, who were wrongfully discharged or

   terminated on the basis of their race, national origin, and/or color, by providing appropriate lost

   wages and back pay, including overtime pay, with prejudgment and post-judgment interest, in

   amounts to be determined at trial, and other affirmative relief necessary to eradicate the effects of

   these unlawful employment practices including, but not limited to, reinstatement or front pay in

   lieu thereof;

           B.      Order Defendants to make whole Plaintiffs, who were wrongly discharged or

   terminated on the basis of their race, national origin and/or color by providing compensation for

   past and future pecuniary losses resulting from the unlawful employment practices described in

   this action including, but not limited to, relocation expenses, job search expenses, medical

   expenses, penalties for defaulting on loans, moving expenses and the like, in amounts to be

   determined at trial;

           C.      Order Defendants to make whole Plaintiffs, who were wrongly discharged or

   terminated on the basis of their race, national origin, and/or color by providing compensation for

   past and future nonpecuniary losses resulting from the unlawful practices complained of in this

   action including, but not limited to, emotional and/or physical pain, suffering and mental anguish,

   humiliation, and loss of enjoyment of life, and the like, in amounts to be determined at trial;


   00038039.DOCX. 4                          P a g e | 24
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 25 of 33



           D.      Order Defendants to cancel and/or expunge all unwarranted personnel action and

   any adverse materials relating to the Defendants’ discriminatory practices;

           E.      Order Defendants to pay Plaintiffs, who were wrongly discharged or terminated on

   the basis of their race, national origin, and/or color, punitive damages for Defendants’ malicious

   and reckless conduct, as described in this action, in amounts to be determined at trial;

           F.      Award Plaintiffs their attorneys’ fees and costs of this action pursuant to 42 U.S.C.

   §1988; and

           G.      Grant such further relief as the Court deems necessary and proper in the public

   interest.

                             -COUNT II-
    (UNLAWFUL EMPLOYMENT PRACTICES UNDER § 760.10, FLORIDA STATUTES)

           Plaintiffs, DECEIDE GUSTAVE, TERENCIUS DELPHIN, CARMEN DUFFOO,

   TERESA ECHEVARRIA, EDUARDO FLORES, YVON HILAIRE, MIGUELINA JIMENEZ,

   SOFIA LEON, MOISES MADRIZ, JOSPEPH METELLUS, LARRY NELSON, CELAMENE

   PIERRE, EDMOND RAYMOND, CAMEREZE SAINT FORT, JOSE SALAZAR, JOHN DOE,

   AS AND IN THE CAPACITY OF THE TO BE NAMED AND/OR UNNAMED PERSONAL

   REPRESENTATIVE OF THE ESTATE OF JOSE SANCHEZ, RODNEY THEOC, LUCIENNE

   VICTOR and SANDERS VILLIER, sue all Defendants and allege as follows:

           157.    Plaintiffs re-allege and reincorporate paragraphs 1 through 152 as though fully set

   forth herein.

           158.    Section 760.10(1), Florida Statutes reads in applicable part: “[i]t is an unlawful

   employment practice for an employer: (a) To discharge or to fail or refuse to hire any individual,

   or otherwise to discriminate against any individual with respect to compensation, terms,



   00038039.DOCX. 4                          P a g e | 25
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 26 of 33



   conditions, or privileges of employment, because of such individual’s race, color, ….. national

   origin, age, handicap…”

           159.    At all times material hereto, Defendants engaged in unlawful employment practices

   in violation of Fla. Stat. § 760.10.

           160.    By subjecting Plaintiffs to discriminatory employment practices, Defendants acted

   with intent, malice and with reckless disregard for Plaintiffs’ protected rights under state and

   federal law.

           161.    The unlawful employment practices, complained of herein, were done despite

   Plaintiffs’ qualifications for the job.

           162.    Defendants treated Plaintiffs differently than those outside Plaintiffs’ protected

   classes.

           163.    As a direct and proximate cause of Defendants’ intentional conduct, Plaintiffs

   suffered serious economic losses as well as mental pain and suffering.

           WHEREFORE, Plaintiffs respectfully request that this Court:

           A.      Order Defendants to make whole Plaintiffs, who were wrongfully discharged or

  terminated, by providing appropriate lost wages and back pay, including overtime pay, with

  prejudgment and post-judgment interest, in amounts to be determined at trial, and other affirmative

  relief necessary to eradicate the effects of these unlawful employment practices including, but not

  limited to, reinstatement or front pay in lieu thereof;

           B.      Order Defendants to make whole Plaintiffs, who were wrongly discharged or

  terminated, by providing compensation for past and future pecuniary losses resulting from the

  unlawful employment practices described in this action including, but not limited to, relocation




   00038039.DOCX. 4                          P a g e | 26
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 27 of 33



  expenses, job search expenses, medical expenses, penalties for defaulting on loans, moving

  expenses and the like, in amounts to be determined at trial;

              C.   Order Defendants to make whole Plaintiffs, who were wrongly discharged or

  terminated, by providing compensation for past and future nonpecuniary losses resulting from the

  unlawful practices complained of in this action including, but not limited to, emotional and/or

  physical pain, suffering and mental anguish, humiliation, and loss of enjoyment of life, and the like,

  in amounts to be determined at trial;

              D.   Order Defendants to cancel and expunge all unwarranted personnel action and any

  adverse materials relating to the Defendants’ discriminatory practices;

              E.   Order Defendants to pay Plaintiffs, who were wrongly discharged or terminated,

  punitive damages for Defendants’ malicious and reckless conduct, as described in this action, in

  amounts to be determined at trial;

              F.   Award Plaintiffs any relief allowable pursuant to Fla. Stat. § 760.11(5);

              G.   Award Plaintiffs their attorneys’ fees and costs of this action pursuant to Fla. Stat.

  § 760.11(5); and

              H.   Grant such further relief as the Court deems necessary and proper in the public

  interest.

                                      -COUNT III-
              (VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT)

              Plaintiffs, DECEIDE GUSTAVE, TERENCIUS DELPHIN, CARMEN DUFFOO,

   TERESA ECHEVARRIA, EDUARDO FLORES, YVON HILAIRE, MIGUELINA JIMENEZ,

   SOFIA LEON, MOISES MADRIZ, JOSPEPH METELLUS, LARRY NELSON, CELAMENE

   PIERRE, EDMOND RAYMOND, CAMEREZE SAINT FORT, JOSE SALAZAR, JOHN DOE,

   AS AND IN THE CAPACITY OF THE TO BE NAMED AND/OR UNNAMED PERSONAL

   00038039.DOCX. 4                           P a g e | 27
                                        The Alderman Law Firm
       9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 28 of 33



   REPRESENTATIVE OF THE ESTATE OF JOSE SANCHEZ, LUCIENNE VICTOR and

   SANDERS VILLIER, sue all Defendants and allege as follows:

            164.   Plaintiffs re-allege and reincorporate paragraphs 1 through 152 (excluding

   paragraphs 17 & 142-144) as though fully set forth herein.

            165.   At all relevant times, Plaintiffs were over forty (40) years of age and in a protected

   group under the Age Discrimination in Employment Act as provided in 29 U.S.C. § 623 et seq.,

   as amended (the “ADEA”).

            166.   In violation of the ADEA, Defendants unlawfully discriminated against Plaintiffs.

            167.   Defendants treated Plaintiffs differently than those outside Plaintiffs’ protected

   class.

            168.   The unlawful employment practices, complained of herein, were done despite

   Plaintiffs’ qualifications for the job.

            169.   Defendants have conducted themselves intentionally, deliberately, willfully, and in

   callous disregard of Plaintiffs’ rights.

            170.   As a result of the foregoing, Plaintiffs suffered damages.

            WHEREFORE, Plaintiffs respectfully request that this Court:

            A.     Order Defendants to make whole Plaintiffs, who were wrongfully discharged or

   terminated, by providing appropriate lost wages and back pay, including overtime pay, with

   prejudgment and post-judgment interest, in amounts to be determined at trial, and other affirmative

   relief necessary to eradicate the effects of these unlawful employment practices including, but not

   limited to, reinstatement or front pay in lieu thereof;

            B.     Order Defendants to make whole Plaintiffs, who were wrongly discharged or

   terminated, by providing compensation for past and future pecuniary losses resulting from the


   00038039.DOCX. 4                          P a g e | 28
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 29 of 33



   unlawful employment practices described in this action including, but not limited to, relocation

   expenses, job search expenses, medical expenses, penalties for defaulting on loans, moving

   expenses and the like, in amounts to be determined at trial;

           C.      Order Defendants to make whole Plaintiffs, who were wrongly discharged or

   terminated, by providing compensation for past and future nonpecuniary losses resulting from the

   unlawful practices complained of in this action including, but not limited to, emotional and/or

   physical pain, suffering and mental anguish, humiliation, and loss of enjoyment of life, and the

   like, in amounts to be determined at trial;

           D.      Order Defendants to cancel and/or expunge all unwarranted personnel action and

   any adverse materials relating to the Defendants’ discriminatory practices;

           E.      Order Defendants to pay Plaintiffs, who were wrongly discharged or terminated,

   liquidated damages in amounts to be determined at trial;

           F.      Award Plaintiffs any relief allowable pursuant to 29 U.S.C. § 626;

           G.      Award Plaintiffs their attorneys’ fees and costs of this action pursuant to 29 U.S.C.

   § 626 and 29 U.S.C. § 216, 217; and

           H.      Grant such further relief as the Court deems necessary and proper in the public

   interest.

                                     -COUNT IV-
                  (VIOLATION OF THE AMERICAN WITH DISABILITIES ACT)

           Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES, sue all Defendants and allege

   as follows:

           171.    Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES, re-allege and

   reincorporate paragraphs 3, 5, 20-67, 75-83 and 89-91 as though fully set forth herein.



   00038039.DOCX. 4                          P a g e | 29
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 30 of 33



           172.    At all relevant times, Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES,

   were qualified individuals with disabilities and in a protected group under the American with

   Disabilities Act as provided in 29 U.S.C. § 701 et seq., as amended (the “ADA”).

           173.    Defendants are covered employers under the ADA.

           174.    In violation of the ADA, Defendants unlawfully denied Plaintiffs, CARMEN

   DUFFOO and EDUARDO FLORES, a reasonable accommodation for their disabilities.

           175.    In violation of the ADA, Defendants unlawfully discriminated against Plaintiffs,

   CARMEN DUFFOO and EDUARDO FLORES.

           176.    Defendants treated Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES,

   differently than those outside Plaintiffs’ protected class.

           177.    The unlawful employment practices, complained of herein, were done despite

   Plaintiffs’ qualifications for the job.

           178.    Defendants have conducted themselves intentionally, deliberately, willfully, and in

   callous disregard of the rights of Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES.

           179.    As a result of the foregoing, Plaintiffs, CARMEN DUFFOO and EDUARDO

   FLORES, suffered damages.

           180.    Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES, are entitled to

   reasonable attorneys’ fees, as well as litigation expenses and costs pursuant to 42 U.S.C. § 12205.

           WHEREFORE, Plaintiffs, CARMEN DUFFOO and EDUARDO FLORES, demand

   judgment against Defendants, for damages, including lost pay, compensatory and punitive,

   together with any and all equitable relief this Court deems just and proper, including reasonable

   attorney’s fees, together with an award of interest and costs as allowable by the ADA.




   00038039.DOCX. 4                          P a g e | 30
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 31 of 33



                                     -COUNT V-
                    (HOSTILE AND ABUSIVE WORKING ENVIRONMENT)
          Plaintiffs, DECEIDE GUSTAVE, TERENCIUS DELPHIN, CARMEN DUFFOO,

   TERESA ECHEVARRIA, EDUARDO FLORES, YVON HILAIRE, MIGUELINA JIMENEZ,

   SOFIA LEON, MOISES MADRIZ, JOSPEPH METELLUS, LARRY NELSON, CELAMENE

   PIERRE, EDMOND RAYMOND, CAMEREZE SAINT FORT, JOSE SALAZAR, JOHN DOE,

   AS AND IN THE CAPACITY OF THE TO BE NAMED AND/OR UNNAMED PERSONAL

   REPRESENTATIVE OF THE ESTATE OF JOSE SANCHEZ, RODNEY THEOC, LUCIENNE

   VICTOR and SANDERS VILLIER, sue all Defendants and allege as follows:

          181.     Plaintiffs re-allege and reincorporate paragraphs 1 through 180 as though fully set

   forth herein.

          182.     Defendants’ conduct as alleged above constitutes hostile and abusive working

   environment in violation of Title VII, the ADA, and the ADEA.

          183.     The stated reasons for the Defendants’ conduct were not the true reasons, but

   instead were pretextual to hide the Defendants’ discriminatory animus.

          WHEREFORE, Plaintiffs respectfully request that this Court:

          A.       Order Defendants to make whole Plaintiffs, who were wrongfully discriminated,

   by providing appropriate lost wages and back pay, including overtime pay, with prejudgment and

   post-judgment interest, in amounts to be determined at trial, and other affirmative relief necessary

   to eradicate the effects of these unlawful employment practices including, but not limited to,

   reinstatement or front pay in lieu thereof;

          B.       Order Defendants to make whole Plaintiffs, who were wrongly discriminated, by

   providing compensation for past and future pecuniary losses resulting from the unlawful

   employment practices described in this action including, but not limited to, relocation expenses,

   00038039.DOCX. 4                          P a g e | 31
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 32 of 33



   job search expenses, medical expenses, penalties for defaulting on loans, moving expenses and the

   like, in amounts to be determined at trial;

           C.     Order Defendants to make whole Plaintiffs, who were wrongly discriminated, by

   providing compensation for past and future nonpecuniary losses resulting from the unlawful

   practices complained of in this action including, but not limited to, emotional and/or physical pain,

   suffering and mental anguish, humiliation, and loss of enjoyment of life, and the like, in amounts

   to be determined at trial;

           D.     Order Defendants to cancel and/or expunge all unwarranted personnel action and

   any adverse materials relating to the Defendants’ discriminatory practices;

           E.     Order Defendants to pay Plaintiffs, who were wrongly discriminated, liquidated

   damages in amounts to be determined at trial;

           F.     Order Defendants to pay Plaintiffs, who were wrongly discriminated, punitive

   damages for Defendants’ malicious and reckless conduct, as described in this action, in amounts

   to be determined at trial;

           G.     Award Plaintiffs any relief allowable pursuant to Title VII, the ADA, and the

   ADEA;

           H.     Award Plaintiffs their attorneys’ fees and costs of this action pursuant to 42 U.S.C.

   §1988, 29 U.S.C. § 626, 29 U.S.C. § 216, 217, and/or 42 U.S.C. § 12205; and

           I.     Grant such further relief as the Court deems necessary and proper in the public

   interest.

                [REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]




   00038039.DOCX. 4                          P a g e | 32
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
Case 1:19-cv-23961-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 33 of 33



                                   DEMAND FOR JURY TRIAL

         Plaintiffs respectfully request a trial by jury on all issues so triable.

                                                  Respectfully submitted,

                                                  THE ALDERMAN LAW FIRM
                                                  Attorneys for Plaintiffs
                                                  9999 NE 2nd Avenue, Suite 211
                                                  Miami Shores, Florida 33138
                                                  Telephone: 305-200-5473
                                                  Facsimile: 305-200-5474
                                                  E-Mail:jalderman@thealdermanlawfirm.com
                                                         kjohnson@thealdermanlawfirm.com

                                                  By: /s/ Kristy M. Johnson
                                                         Jason R. Alderman
                                                         Florida Bar No. 172375
                                                         Kristy M. Johnson
                                                         Florida Bar No. 144282
                                                         Troy A. Tolentino
                                                         Florida Bar No. 117981




   00038039.DOCX. 4                          P a g e | 33
                                       The Alderman Law Firm
      9999 NE 2nd Ave., Suite 211 ● Miami Shores, FL 33138 ● ph. 305.200.5473 ● fax. 305.200.5474
